I..




i;
i.
‘5:
it’ ,i.:
) .f.
4,
           OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
                                  AUSTIN
                                                                                        -.__ -   l
                                                                             *
                                                                             ,:
                                                                                  644




                     @The report8 requlr.d by thl.8Aat aha be
              doawd to be       iVilO&d Uid t-AOt      ?c;rr
                                                           th@ ill8wCtiO7l
              o? the   geaera !rpubllo,   but  any party     or parties
              vho we    ln$mmted      in tha  subjeot    matter  of any
              report m8yi upon vlrlldrewe8t           ia vrltlng made to
              the Swretary o? State, 8eoure a copy 0r saw."
          ay Xoumo all     Ho. 180, itots36th tegia’leture,     ~egu-
lar &88100, JSl.9, @aptor 46, Section 4, page 87, the Leglr-
laturo re-ejarotod  Seatlon~ inlta wme term8 end againby
&hto ill=   X0. 89,   tit8  q th Iaglalature,Regular        Se8alon,
1931, CUptier 90 Sactlon-i, page 173, Section 3 we re-enact-
6d      ill    idMti8al    .&‘Xll8.

                 n the oodlrloatlon 0r.the 8tatUteb ln 1935 Sea-
tioa 3 88.a‘“g” eve &t’?orth,‘v88  codltled la the Retimed b&t-
utor of Tex88, 1935, a8 Artio& 7089, Chapter 3, Title 139,
vhioh 18 iIIOu’t l8 ?O=OV8:
                     *
                           Said report8     shall be deemed to be
              prlvll&id’and not r0r the ln8peotloa0r the getea-
              oral gublio but one lntsrfa8ted   la the subject
                                      may   deoure   8 copy   o?   the
                                         lnllvrltlPg
                                                   made to the
                                      . . .
          ttl lg>o, by &1U8e ‘Bill &3. 1; &id8 418t TACIT-
thre, Plfth ihlled 988810011, 1930, Cha&r a, Seotloa 3,
M+O;&tlcle 7089 va8 agala amended lo part to read as form  -
low8t
                   “Uld report8 tthfdlbe deemed to be prlvll-
              lgod     uot r=
                     and       tba la8peotloao? the geaeral     :~,.
              publlo, bu% one :rltere8tedla the 8UbjeCt mette1,
                                   me a copy o? tame
                                   to the Secretmy 0
                                    8uoh intere8t.
                                                                       645




          8OIY D818On rorldinn 10 thl8 State vhoae OomQ 8tld
          addTo 8hxll be slYen oa saoh CibDOrt. . . ."
          t&R@4818 OUL.8)
                  It Viu       bb UOtOd that th8 UBpha8itedpWtlOn Of
    tb   &OlFSi   OtMOtlMlrt    OOU8tltUtOd   MV   MttW.

               Tbs 88W   &&8btUFe     ti80 p88ed  80 800tlOa 4 Of
    thl8 Ibt Vh.t 18 WV kUOVU 88 h',tiOb 7089(8), VbIQOlI'lAill-
    notetad Olvil btatUte8     pmvldiQ~ for the report Of addltloa-
    al lu?ormatlon,both ?&olal        and aoa-flnmclal.
          b    T&s h&i8l8tU'~, la 1931, by House Bill No. S81, '~
    Aeta 42ndlsgUlaturo, Rqular S088100,              Chapter 965,
    8oatloa8 3 and 3, q#.n 8aended Artiale 7 9, VernOnor An-
    uotate&Clvll 8t8tuta8,     and enacted vhat is nov kuova a8 Ar-
    tlole 141e, Vimoaf     Annotated Penal Code, but there vas
    aathingiatho~pe~on~~m~sophr81siagtheObsage
    g e     tOlW+lW
                  $fiOb        779 W th0 .dd%tiOB 0s Artid, 1418
                       .
             Artlole 7089 a8 nov coa8tltutedand upon the con-
    rtruetion of vhfah 18 predicated your reque8t, 18 aa f'ollover
                "Xxoept a8 henelu provided, all corporatlona
          nov~repulredto pay an annual franahlse tax shall,
          betvsen January lrt and Maroh 15th of e8ch
          xmke a 8VOrn report to the Sekcretary    Of St8reY&n
          blauks ?urrrniShed by that offloe, 8hovltq the t+-
          dltloa 0r suoh aorporatloa00 the 188t day 0r It8
          prooediog flmaljnar.      The Secretary of State
          may ?or good 08~80 8hovn by any oorporatloaex-
           tead SU& tilQ!e to ally dste up to ?!ay 1st.   SaPd
          report rhall give the oa8h vslue 0r all gro8s
          888et8 0r the oarporatloa,the iamount0r its au- '~
          thorlaed oapltal etoek, the oapltal at00k aatwl-
          l;r8Ub 8W;b Ol  d,
                           d   the 8nWWt  prld lIl, the 8UI’flUr
          and tmdlv2ded profits or deficit, if my, the
          avmunt of mortgage, bouded aad current indebted-
          0088, the amount and date 0r papent 0r the la8t
          annual, owl-aouual, quarterly, or monthly dlvl-
          dead, tha aaount~o? al1 taxee paid, or due and
!         payable wparatsly to the Stat@ of Texa8, or to
                                                              646




any oounty, city or tom, school dlstrlat,road
di8triOt, Ol'OthOP tw           8UbdtVl8iOnOf 'ht88,
r0r   the peeed-      tax   year, the total grorr re-
aelpt8 or 8uah oorporatlm from all 8ource8 aad
th8   ge88  reaeipt8 from it8 bueiM88 done fu Texas
for the Slwal yoer preaedlng;vLth a detallod bel-
enoe 8heot and lnoam end profit and 1088 rtate-
unt ia such form a8 the SeoFetary o? State may
presoribal Wo r e     a   r0reiga corporetlonh o 8 twt
heretofore doue bu8lueas la this State and lo
    antsd a pmmlt to do bu8lness lo Texas, It ahall
rlie lt8 ?$r8t report a8 OS the end of 0124year
frcm tha day ruuh petit va8 granted, vlthln ninety
(90)   da78  Of 8Ucrh date. AtIyCOrpOr8tiOnwhlah
ahall fall or re?uee to make It8 re rt shall be
488088ed a penalty or tea per oat r10) or the
amount o? fkeMhi88 tax due by euoh corporetloa,
payable to the Secrretary      of State. togother vlth
it6 fruwhlw tu.           Saih report Ihall-bedeemed
to be‘twlvllemd aad not for the iasmtloa o? the
paera mbll         but a bona fide stockholderovnlng
oua xnw aeat ! $1 OX’ Ml’0 Of the OUt8t.tiiag       rtocrk
or shy oorporatioa,may u8xdno ruch returni upon
p r e8ea ta tlo ofn lvldenae o? ruch OVnershlp to the
tWretuy oi Stata, no othor examlaatioa;dlrr-
0168tWe8, 02 use, 8hall be permlitted      Of aaId re-
port8    except la the OOurld or mlm judloial pro-
oeediage la whloh the State 18 a party or ln a
suit   by the St8te to oancel the permit or Iorreit
the oharter of ruuh corporationor to collect
peualtle8 r0r a vlolatlon 0r tho law 0r th18
 State, for lu?ommtloa 0r any offloer, 0r this
 stat@ Oh&X'& Vlth ths et#Ol’CoMIlt      Of It8  18WS,,~
lnoludlng the Coqtroller~o? Pub110 kZOOUtlt.8,        state
Auditor aud the State Tax fkmml88lcmer. Bach re-



meaa8 for 8ervioe or Drouee8 to collect ray ?ren-
ahlw tax or penAlties.and in all other oeees,
each forelttnOol'DorOtiOn ahall, for 8UCh DLUW38e,
&ljEMt(l 8ODo pOZ’8Oll re8ldlog in this State VhO8e
rnm8 mad addrerr rho11 be Riven in eaah report.
                                                                                                   647‘   -




     Xonorablo
       ~..,.   O&%e plbeu, RJe 5


              The Stat0 aball hat* e plor lleo OR all oorporate
              plWJ&i   <Or .n f?.Whi8.   tUO8, poMltiO8 .Qd
                      .   i-818     OII&8)
                     Artlole'l4le            or   the Peaal Code,       18    a8    tollov81

                     ‘Ii     the deccretery            of 8tate or attyothar 8tate
              0rrwm         or   4mpl0ye6,        or   any   othm   gdr80n,        having
              m3ae88       to
                           any fraaohl8e tax report filed a8 povld-                            :
              od     law, laoludiag may shrrreholdor oh4 18 pemlt-
              tedT 0l8mlneth e&port 0r any cmporatlon a8
              provlbd    la 8wtloa    3 hereof, 8hcll makebova lo _~




              jail   ?w not exe

                 IQ th tWiC8 Of ibUlu, Bill x0. 641, tit8 48th bgla-
     Uture, 80 ul~ &mdo~l, 1943, Chapter 38, page 476, nov &-
     tiOb8 703fi to h, lZ~Yh~siVa,    the Legislature attempted    to modify
     the prov1s1oa8   0r the lc8t sentence 0r Artlale 7089,     aupra, road-
     iae     48   fOuOV81

                   3% State dull have a prior lien 00 all (*or-
              gporat8property for all franah taxe8, penaltier
              .I@ llIteM8t."
.~
                       pwtlnent paragraph8 of Howe Bill 10. 641, vhlch
                       The
     thtl8    bear upoa the cOtit&wt2?Q Of Article 7089, ere a8 iOllOV8;
                       lArtiole 7089b -- Validity 88 agaLnat Xort-
              @&WI,       ltO.
                    9io llea g&anted the State of Teu8 by thla
              Chapter rJul1 he valid a8 agalmt any mortgngee,
              fled-e, pu&Q)LUor,wty      lo pO88088iOfAO& crodlt-
              o r lc r q uir ri@t8,
                             ln&    o va er r h
                                              o rlplien8
                                                       in 8uch
              property uoless and until notice of suoh State llen
              ha8 been illed by the Secretary o? State 88 hereia-
              after provided prior to the date on vhlch such
                                                                                                    --
                                                                                                         b,
                                                                                              648        L.




           aortpgw, pletlgoe,pU&ChL8e&,arodltor or poreon
           &M8I88iOll  loqulred euah right8, lieoa oI’OVM&-
               . (IPlphe18ou&8)
                   'A&tlole708gc -- Seoretary a? State Author-
           lad     to~Reoord.
              'yhi .wcretary of State shell file and record
         vlsh the Olerk o? any County la vhla h hes realon
         to be118ve w    oorporatloaovlng ?raneh(fse taxo8,
         FWe1tl.8 8ad Iatore8t,ha8 real O& Per8OIUl1   p&Op-
         arty a 0 06 or the taxes p8naltl88 and interest
         8and+&Gr        thl8 Chaptei 8nd the lien8 aeaurlag
         th8 88~6 on a ?$a¶ prepaned or approved by the At-
         tommy CWaeral of’ the State 0r Tou8 v
       .'._'




                   "A&tie187089d -- Reoordlng and Effect thsreo?.,
                 5tu County Clerk of each county la Csreby
           authorlxedto 8ad 8hall file, record aad Index the
           aotlao povlded for by tho p&ocedlngparagraph,
           both a8 a Qaattel Hodgage     and 88 a mortgage on
           real ortate    la aooordance vlth the statute8 in such
           oaoe8  oad8 aad provided and vhon no filed, reoord-
           ed and iadoxed, the 8ame shell be and constitute
           notice to all pa&tier deallng ~1% the r68l end
           m&80081    property Of 8UCh Co&PO&8tiOnIIIaald       -’
           county or th8 taxe8, penaltler rnd interest tren
           eccrued and to aacrw la the Suture em? of the
           llens herein granted the State of Texas." (I@-
           @US18        Ott&r)
                                                                       c
             Referonce 18 h8ro nude to Seotlon 3 of the Act (th8
    evmrgenoyClaWbe) vhlch I8 too volumlaoueto set forth here,
t   vhioh rtater the intent of the Legislaturein euactiw this
    emtulm6at.
                   on6 0r    the ?undmvmtel          rule8     00 statutory       construo-
    tloa   require8 thet         a   statute   be   conatrwd      as       a vhola aod that
siowrable GlaIMlef&till,          page 7


aU  OS its gu?tr be harmala&    if gorcllbls, 80 as to glro et-
Soat to the entlro  Aot, rooordlng to the evident lateatloa of
tha kglrlature~ Ia 8ooordawe vlth thin rule la laterpret-
lng the 8tatute, the Aat In It8 entirety 8hould be aotisldered,
laoh pert lo ooaaectloa  1~1thevery other part.
             h0thlP 0s thb skttid~tai m.08 0r Oomr00ti~          18
that @ore mb          U8 or 8eemlnglyoonfllotinglaoguage 18 aoa-
talned    in the ‘
                 8e”atute, tb8 olrouiastance8 attendlag lt8 parrags
uhleh bear upon the legl8latlve      latent, and the 8tato or the
la v   a tth etlm OSit8    laeotmat, the ooadltioa8deslgnod to
                                    d to be aooompll8hedend the
                                     rhcllldell be teea Into ooa-

           Judp aharp, rpeakiag r0l,the Supreme court of Tern8
lh the'oaae o Jtagno la Petrolem Company v. walker, 83 3.U.
(%)-9P9, held u tollowr:
             'Eo 1nSlexlblerule oan bo aaaounoed ror the
       oon8trwtlon   0r statuter.  Borever, the dtiaant
       rule to be obrerved 18 to give lr r ec to
                                               t the latea-
       ti0n or th0 bgi8utw0.      Cbnerallp the Intent and
       me~~I~&,la obtained prlmrlly from the language or
       the 8tatute.   in errlvlng at the latent aad purpose
       OS the law It la propr to ooarlder the history of
       the 8ubjeo&mattcrrlnvolvsd, the cad to beettalaed,
       the al8ohlef to be remedied, and the purptaaesto
       be aaoqaliahed. . . ."
           It 18 al80 a rmtita         rule that la ooastrulag en
emndmaat to a rtatute.tha     entire hlator of the etatutory   leg-
lslatloa fran It8 original lnactmeaf mua,   F be ooaalderedla
oonmctioa with tha later~etatloa       0r ‘ch8meaning 0r the emend-
mat aad not th8 uordlq of the rtatute alone.
           II       When a aauyeectloa he8 been Introduced
     into a*&:    it au8t be ooa8trued la vlev of the
     orlglnal 8tabute    aa lt stand8 after   the amendment
     is latroduaed aad It 8ad all the sections 0r the
     ala law nuat &IBreprded      a8 8 hamotioua wholfl,
     all 8eotlons autuallj acting upoa oaoh other.
              The    rore&mlng   rule   of   ooaetruotion
                                                adopted by  van
the Sugseme court or Texas la the case or Sh!Lpleyv. Floydada
IadepeadentSohool Distrlot (Can. of App.), ?50 S.Y. 159.
 isd     wty$Ou        th+ ,,hiStOrY   Of   ~tiai0   708%   it   Viu   b0
                         ly the franchIss reports were bald to be
!:'prlv$leged  aad Ipot $dr public inmp3otion,but that any person
                redt d’dbuld obtain a copy of the report from the
-4!izrp.                   !ikia StetUtOry   ~0Vl~iOIi U&IS Unohaaged
 ;Wtil l!il 0 at 'VhiOhtime by hgiSl.tiVS        r.quir.tS#Rt th. per-
                   VIE required to SUbpIt an afrlldavit      to the
~‘i$$&%%ta              %d obt8in ruoh report. B$ the same leg-
 islative   ajbdmeat 'lt'waerea~ad that aaoh're$-Ort          set forth
  the  name and aQ&xhira of sach offloer and director which, ati
 ~oawreti;X~,~      &won, had no bprlng on the report of t&e
“~sla~~~l8l  'etmditloll or #tatus     al the corporationplalqngthe
aeport . Th+e liartie0 added a~ alPdltlona1          reqUlrexmatthat
.evrry   r0wgh      diarporatlon 8hOUld submit the 011104
                                                        0r a person
 re8ldiag lo the ‘State,, tagether 111th his aCCre88, for the
 service    of~progee8   in luits rOr tha co~ectloa of franchise
 tt%XOSOl'&MtM~ti.S,                                 . Thin 1nfomat10n
 uaa also tq pe ooat
           From the rwiigdgoing,   it la eeli-evidentthat the in-
 tention ef the bg.lsUture      was that only those persons ln-
 terested from a personal    or offlciel  stand 01th should have
 aacaaa to the reports for the purpose of oittalalng laforma-
 tloa ooatalaed thareln and in order to do 80 the nature of
 such Interest mtwt be ahown to the aatlsfactlonof the Bet-
 rotary of State. I$ la .a180 evident that the purpose of CQ-
 ~uirlng the report to contain the names 0r 0rriOgrs and
 direotorr,am3 in the oaae 0r foreign corporationsthe mine
 or the agent for aarvloe of procow, vas for the beaeflt Of
 all persona rho had bU#lUeSs deallags vlth the corporrtloas
 in quastloa so as to anable them to #Vail themselvesof their
 legal rights la conxxeotlo~with awh bualness deallUgs.
           It la true that wheu a darpeatlocorporatAn la
 chartered in this Stats Or a foreign corporatlcmobtains a
 per@l.tto do bUSiM88   ia this State, such chartera and permit8
 and tha lntormatloncontained therein are public record8 and
 available to the publle at large. These racords f&u?nLsha
 statement of the oapltal rtock of the corporation,the o&me8
 or the OrriQOrS aad director8 and t$aepvlaolpal p&ace or
 b\uriMSS, and al.80ia the case of a forelgh OOrpO~atlOR~ob-
 uiaiag  a permit,  the amm  or the crgsat ror wrvlco, but it
 ie a matter of oomma knowledge that from time to tia the
 OrriOtWS,directora, the agent fork servfce and the prlnolpa%
:                                                                          651   '


     iiaorab&e 9laude 14b4l1, pa&8 9


     plaoe 0r   bu8lmra       0r both dom4atlo and fore&a oorporatloaaare
     ohaaged mlthout        furl&r required notice to the Secretaryof
       W&e, UI& h4iMe suah pub110 reoord4 bacoma obsolete. On th4
      oo&rary,       the laa requires    that the frsachlse   tax report be
      rea&red yearl# b# every oorporatloa,both domestic and
    1.~forilgn, dOl~.bU8la488 la the State of Texas and hence the
    :~&mve IPS~mtleR, uhlle it pertains la no uay to the floea-
    ,:cpiia    oond.ltloaor status     0r th4 oorporatlonin queatloa, never-
     ‘7&kSS       18 4 matter or pub110 Interest to both Stat4 off1clals
      &ad prl%see ~ladlvldual4        v&o have  business  or other leg41 re-
       3atloar    vlth the oorporatlona      la queetlon, and for whose
      bemrit th e      lbeve lni’ornutloa Is Deoeerary as a matter of
     .publl0palicryr
               However, t&m Leglelature In 1931 again 4nmnded Are-
     tlole 7c89 mid raqutred that the report contain addltloa.1ia-
     romm10a oowsralag tha ria4aol4l oondltloa or rtatua    0r th0
     oorpomtloa vhloh hiulnot thereiiofors been required, aud uhlch,
     If 4vallcWe to the gea4rPl pub110 or p~tloulaP ladlvldU4ls
     who asserted a prlaa faoie fitcltus
                                       as interestedp4raoa8,
     might vork ml8ohl8f aad IrrevocableflnaMia1 hardship upon
     th. aorporatloasrequired to furnish such Information. Among
     eh0 edditiotsl laformstioc 32 ?equ1rad vas a detailed belcaae
     eheet and l!xo~)darrdprofit a?& loas statement,which as is
     self-r~~lb~at,would amble my prson having acce4s thereto
     to ascer?talauhsther 0r not the coadltlon of the corporation
     van thet;or s~lv~aay or lasolv4aoy.
                  Purrcant to such legtiatloa the Legislaturethen
     proc.8ded to dsSlaa who u8re interestedpersona vho should
     Save woe88 to ttrrlnforttmtloa    in queaflon end th4 use to
     tihlohsuch laforlnatlon   might b4 put by pereons legelly author-
     9,8&i to examiaa   EelBe* It vi11 be noted In this connection
     thet th4 stookholder holding l$ or more of the copltil stook
     of the corporation oould not make public the lnformatloncon-
     taiaed thwela'aor could th. lav enforcementofficers of the
     State US6 such InformatLoaexcept la conneotlmvltS v.11 de-
     flaed duties imposed upon thm by the term of the Artlole ia
     !.JUOStiOQ.In order to insure th& there would be no .mle-use
     or ths vltal lafom.8tloa4s tl fileMasacial Goaditlon, the
     Legislature    provided by Se~tZon 3 of the emelidingAct 4 pew1
     8tatu3re    ?14Lngbrtlcle 1416 crfth4 Psnal Code, creating aa
     ofrenae cad d.rlnlag It ac H tiad*w.antwand prescrlblaga
    Boa-able Olaude Xebell, page 10


    pnalshment fcr the unlauful dleaeminetfooor publlcatioaof
    any of the data contained In H&e frlrgachlse
                                               tax report relat-
    Iag to the fiaanclal condition of the corporation.
               By suoh Act, under the general rulea of statutory
    ooartructloaabove rrferred to, It uaa the manifest laten-
    ~tlanof the lagirrlature to hold (LBprlvlleged only the Ia-
    fetlon     am to the flnanaialcondition of the corporationand
    aot other lnformattonas to the name of the ccirporatlon,  the
    offlcerr and direotorr of the corporation,or the principal
    office and plaoe OS buslneao of the corporation,which QS
    atated la your requeet ace avalleble in other recorda. In
    addition it ua8 oertalnly not the intention of the Leglala-
    tuse to keep reoret the name of the ent for service of pro-
    cesa, elnaa the provisIons of the 1933 Act carried through
    verbatim Into the 1931 Act provided that such name and address
    rrhouldbe available for we “In all other casea.” And the
    Legislature lr not presumed to have intended the doing of a
    useless thing.
              Ia thin ooaneotionva call attention to a portion of
    the oplnlm of thlr department,being lo. O-4737, approved
    September 3, l943, a8 to the ue8tIon of le@.slativeIntent
    la thb enaotment of Artlole 7if39, a8 waded by the Acts of
    the 4Wd Isgirlaturet
              (I       It 1s evident that the legialatlve
         purpo$ in*provlbiagthat the reports should be
         prlylle
         w-1     ~d~~~~~~r~~‘,:Fz~~t~~:~-
         quIrIng nto the flnanalal status of a oorpora-
         tion, possibly to lte enUrramscld,at, and that
         ruoh an lnspeot’ion vaa prohlblted la the lntereet
         of publlo policy. . . .n.
              It Ia therefore the 0 Inlon of thla depaztnent that
    the Seoretary of State may dlaaPcae the nome of the person
    domlgnated ln the franchise tax report a8 the agent ,uponwhom
    wvloe ma7 be had, and the anmuer to your question is there-
    fae, Yes."
              You k~ve oolled ltteutloa to the provisions of House
    Bill IJo.641, AC.; ‘8th bglalahure Regular Se8sIon, 1943,
    Chapter 38, page 47b, MY Artlales‘%%b to h, inclusive,

t    ‘,.
k      L’.~l
Eonablo Claude Xabell, me      11


Revlred Statute8 of Texar, as belw aoatradiator~to portion8
of the oplniea of this depertsent,being So. O-5210, approved
lla919, 1943, aad request l reoonalderatiaoof the opinion in
the 1Qht of the 8bovv lnaotmeat.
          It la lrlbnt that at the t&i8 the above oplulon
vao writtea ti approved oa Bky 19, 1943 Howe Bill Ho. 641
bed net been oalled to the ltteatlon of &he writer of the
e iDion fOr the reaaea that no reference thereto vaa made In
tL oplnloa, ti   vhile Ew80 Bill Ilo. 641 vaa approved bye the
Covert&or00 WI9 J.3,1943, nevertheleaeIt did not becomeBf-
fwtlve  until ala&y d898 therwfter.
          The &bow eplnlon in queatlon held thet the Secre-
tary of Stde VW ~&ho? ed to atate vhether or not frenohiae
taxes hui beea paid but t othing uld herein la to be aon-
8trned au &uthwlrlag   a dlrolorure of the mount OS the taxes
peld if lwh taxer   heve beea vholl9 paid, the amounta of
taxer paid 8ad due If lwh taxes have been pertlelly peld,
er the amount of taxes due or delinquent If auoh tare8 have
aot heoa paid.”
          Reftienee to &Waler 7089b, 70890 and 7089d quoted
abovo aad prtloularl    the ltall8lted     rtlona thereof uhowa
that it ma the lntonf ion of the Lagi8p”  ature to mak4 ft the
but of the Seoretar9 of Mats in aonneotLonwith the suforoe-
aenf of the lien for delinquent fraaehlae taxer end penaltier
to publicire cad make a utter of publta r&cord the neme of
lwh delinquent ooworatlon, Its prlnalpel place of bualneaa
em3 the emouut of all taxea and penbltleii   not oulp then della-
quant but 8lae those %hioh might aaarne Ih the future,” and
honco by DO legal ooaatrwtlon     oan it be assumed that ouch
items are prlvlleged.
              Aa a matter of faot, from the data contained In thp
ledger Ihaet ahwIng the emount of taxea dua bg the aorpora-
tlon, it 18 meoifoatly impoaalble ?or any pvraaOiavIng 8aoeaa
thereto to aaoort*la an9 Inforivatlon aa to the fltmnalal       oon-
dltlon of the oorporatlon        under the foraula preaorlbed in Ar-
tlole 7084 alaoo the only lnformatlon to be derived from tha
want     of &ax due uould be the amount of taxable capital vhlch
th e Seo r sta r 9 o f Sta te laaeasea for franahlse tax due aud
qhioh la not xnoeaaarlly        the amount computed by the oorpora-
tlen la it8 frenahiae tax sport, slnoe uldltlonal asseaamemta
~9 be audo by the Seoretaq of State,
                                                                                   i:..,;
                                                                             654   r’




 RoaQnbk     ClAUcU fahdl,        page 1;


             You   8ls0   stats   io 9sur lsttsr   of requsot sa   follwrr

              Yhis departamiatho lolrg bald to the vlev
       th a t l dlaeloaure  of the nemas of the aervioe
       agents, offlosra ud dlmetors,         and tho plaou of
       bualssss of s eorporatloh as uhova la the fmn-
       ah&w tu roparta vea not a vlol8tlon of tbs
       spirit and lot&or of Article 7089, R.C.8. of
       T&as.      %%aooaalatent   vlov k8a been that t&e
       reatrlotedoxaUn8tlon       referred to the fi~~lsl
       aoxtditiolr ef s oapopatlon     sud its fleaal af-
       fairs ud th6f aInao a aorporatioa vaa desllng
       vlth aad mud doprud         a the pub110 for aucoeaa,
       ths publlo, psrtloular T 9 arftdltora aad prospeo-
       tlve lnv*atora, vaa eatltled       to auuh lnforrutlon
       as to Its offloors     aad dLructor8.    Thla vleu vaa
       f6llotmd up to tha data of r4ceIpt of Opluloa Uo.
       O-5315, dated kk9 19, 1943.”
               It is a veil hovn rule of lav la Texas that la thu
  oaae OS the ooaatwotlon       of a statute vhlah la ambiguous la
  its teram, ooateaporacuoua depsrtabental aouatruatlon       thereof
 ‘by the otfiolals     ohsrgwd with the enforoentent   of the lau, and
  shloh OwtWWtlM         lo sdhered to over a period of yeura, 1s
  &l&l9 persuasive,and while aot bindlag upoa the aourta,
  ssvertheleaa    vlll bs @vea great us        t la th4 aourt’8 OM-
  ltr wtlo u of anah tabi     lt9.   See  Movi llum v. AsaocLatedRe-
  tell Credit Ham of Au8&”   in, 41 3.V. (Pd) 45 (Co& of App.)
                 l[a vlev of tha gawvloua coaatruotlon     by this de-
        taeat in Opinloa Ro. O-4737 above uoted as to the legia-
    r tlve latent is snsatlag Article 7082 arid the depsrtaiental
    ooaatwatIoa       of uald ertlolo    glrea by the Seoretar9 of St~atsta
    Off100 up to Hs9 W, W43, when Oplulos No. 0-5?10, ~*a ap-
    proved by this department (rithout houever overrullag           ths
       lor oplafou),     wl m view of the eaaatmentby tbs bgials-
    r uro of Biooae Bill Ho. 641, Acts 48th Leglalstwe,          W43, It
    la the oplaloa of thla depwtamot thst the mae of the oor-
    poratloa m&Log a frenehlae          tu report, the aMe8 and sd-
    droana of ths effloera         and dlreatora  of a corporation,    the
    looetloa    of ita prlaaipal     place of bualueaa, aad the ufm awl
    addroaa e the ageat upon y$aoawrvloe of proaaar aay _be_ had
: as ml%oVn by the IruAoUao tu report ssd the amount of fran-
 I, ohiae twa        sml psnsltiea    due and owlag, it any, bT the
  :
Koaorable     Ctnde Iabell,    page 13


oorporatloo     to the State   OS Texas,
                                    may be fusnlshedby the
84oret8ry 0r     Nate.                        c
          AT1 thou      rta of OplnIom Ho. O-5710, ajsproved
lla919, 1943, and 0-r 737, approved Beptembar 3, W42, vhloh
avs la oonfliot herevlth are overruled.
           IkIng     In this oplnlon Is to be aonatrued as paas-
        a the validity   of the provisions of Nouae Bill no. 641,
%a   T 6th Legislature.
                                                Very   truly   yours
                                           ATTORBTETC-         O? TZXAB
                                     4
                                           89
                                                         0. IC. Rlahards
                                                              Aaalstant
URtdb